Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 08/11/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claim 5 has been canceled, Claim 11 has been newly added and Claims 1-4 and 6-11 are currently pending and being examined.
The objections from the previous office action are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (USPAP 2014/0033691) in view of Schroeder (USPN 3,049,884) further in view of Lonn (USPAP 2005/0160726).
In reference to independent claim 1, Peterson teaches a control system for a load sensing circuit, comprising: 
a variable open circuit pump (Fig. 2, element 14; primary pump) with a swash plate angle sensor (pg. 2, para. 0014, pg. 3, para. 0023 and Fig. 2, element 112);  
a pressure compensated load sensing control (Fig. 2, element 38 and 66; an electrically controlled pressure control valve and sump) having an electrically variable pressure relief valve (Fig. 2 element 66; the electrically controlled pressure control valve) and orifice (pg. 5, para 0043 and Fig. 2, element 38; the sump); 
an engine (Fig. 2, element 121) having a maximum torque output capability (a maximum power output capability) delivered to the variable open circuit pump (pgs. 1-2, para 0010-0012; the engine drives the primary pump); 
an engine speed sensor (pg. 3, para 0023, pg. 5, para 0042 and Fig. 2, element 110; an engine sensor that outputs an engine speed signal);  
a micro-controller (Fig. 2 element 62; a controller) having software that controls a pressure relief setting of the electrically variable pressure relief valve in the pressure compensated load sensing control (pgs. 4-5, para 0038 and 0043;  i.e. “The electric current command from controller 62 moves pressure control valve 66 from the first position at which full charge pressure is passed through one end of displacement actuator 56, toward a second position at which some of the charge pressure is vented to low-pressure sump 38 before reaching through direction control valve 60 to one end of displacement actuator 56.”); and 
wherein the software calculates a pressure (pg. 3, para 0023 and pgs. 4-5, para 0038 and 0043; i.e.  at a sensed angle of the swash-plate, the controller issues an electric current command to the pressure control valve; wherein changes to the pressure control valve varies the pressure of a fluid) that would result in a torque level delivered by the engine to the variable open circuit pump at a sensed displacement of a swashplate (pg. 2, para 0013 and 0014, pg. 3, para 0023 and pg. 5, para 0043; i.e. during operation of the pump the engine delivers various torque levels to drive the pump at disparate swash-plate angles) and sends a current to the electrically variable pressure relief valve to produce the calculated pressure (pgs. 4-5, para 0038 and 0043; i.e. the electric current command from the controller to the pressure control valve is issued based on a received current angle of the swash-plate (Fig. 2, element 27) from the swash-plate angle sensor (Fig. 2, element 112)).
Peterson does not disclose a user input device; a maximum pressure; and software continuously calculates.
Schroeder, in an analogous art of hydraulic systems (col. 1, lines 9-13), teaches the missing limitation of a maximum pressure (col. 7, lines 14-17; i.e. particular maximum pressures for various positions of a wobble plate are determined from a specification of a pump and a torque capacity of an engine) for the purpose of varying displacement of a pump (col. 1, lines 29-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson to include addition of the limitation of a maximum pressure to advantageously prevent overloading and stalling of the engine (Schroeder: col. 7, lines 28-30).
Peterson in view of Schroeder does not expressly teach a user input device; and software continuously calculates.
Lonn, in an analogous art of hydraulic system for a vehicle (pg. 1, para 0001), teaches the missing limitations of a user input device (pg. 2, para 0014; i.e. a throttle pedal which is operated by a driver); and software continuously calculates (pg. 2, para 0018; i.e. a controller continuously processes received signals) for the purpose of speed control (pg. 2, para 0017). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Schroeder to include addition of the limitations of a user input device; and software continuously calculates to advantageously maximize a speed of an assembly while taking a load on the assembly into consideration (Lonn: pg. 1, para 0006). 




In reference to independent claim 8, Peterson teaches a control system for a load sensing circuit, comprising: 
a variable open circuit pump (Fig. 2, element 14; primary pump) with a swash plate angle sensor (pg. 2, para. 0014, pg. 3, para. 0023 and Fig. 2, element 112); 
a pressure compensated load sensing control (Fig. 2, element 38 and 66; i.e. an electrically controlled pressure control valve and sump) having an electrically variable pressure relief valve (Fig. 2 element 66; the electrically controlled pressure control valve) and orifice  (pg. 5, para. 0043 and Fig. 2, element 38; i.e. the sump); 
an engine (Fig. 2, element 121) having a maximum torque capability (i.e. a maximum power output capability) delivered to the variable open circuit pump (pgs. 1-2, para 0010-0012; the engine drives the primary pump); 
an engine speed sensor (pg. 3, para 0023, pg. 5, para 0042 and Fig. 2, element 110; i.e. an engine sensor that outputs an engine speed signal); 
a micro-controller (Fig. 2 element 62; a controller) having software that controls a pressure relief setting of the electrically variable pressure relief valve in the pressure compensated load sensing control (pgs. 4-5, para 0038 and 0043; i.e. “The electric current command from controller 62 moves pressure control valve 66 from the first position at which full charge pressure is passed through one end of displacement actuator 56, toward a second position at which some of the charge pressure is vented to low-pressure sump 38 before reaching through direction control valve 60 to one end of displacement actuator 56.”); and 
wherein the software is configured to calculate a pressure based on signals received from the swash plate angle sensor (pg. 3, para 0023 and pgs. 4-5, para 0038 and 0043; at a sensed angle of the swash-plate, the controller issues an electric current command to the pressure control valve; wherein changes to the pressure control valve varies the pressure of a fluid), 
wherein the pressure is equal to a torque level the engine can produce (pg. 2, par 0013 and 0014, pg. 3, para 0023 and pg. 5, para 0043; i.e. during operation of the pump the engine delivers various torque levels to drive the pump at disparate swash-plate angles); 
the software is configured to send a current to the electrically variable pressure relief valve to produce the pressure (pg. 3, para 0023 and pgs. 4-5, para 0038 and 0043; i.e. at a sensed angle of the swash-plate, the controller issues an electric current command to the pressure control valve; wherein changes to the pressure control valve varies the pressure of a fluid).  
Peterson does not disclose a user input device; and maximum pressure and a torque level the engine can operate under without stalling based on a sensed displacement of a swashplate by the swash plate sensor and maintaining a torque level required by an operator’s command that is no higher than the maximum torque level.
Schroeder, in an analogous art of hydraulic systems (col. 1, lines 9-13), teaches the missing limitation of calculating a maximum pressure (col. 7, lines 14-17; i.e. particular maximum pressures for various positions of a wobble plate are determined from a specification of a pump and a torque capacity of an engine) and a torque level the engine can operate under without stalling (col. 1, lines 10-16, col. 28-39 and col. 7, lines 18-30; i.e. control of the pump by the engine does not exceed the torque capacity of the engine, which prevents overloading and stalling of the engine) for the purpose of varying displacement of a pump (col. 1, lines 29-40) and maintaining a torque level required by an operator’s command (col. 8, lines 51-55 discloses maintaining output of the pump and thereby maintaining the torque, based on an input from the operator) that is no higher than the maximum torque level (col. 1, lines 10-16, col. 28-39 and col. 7, lines 18-30; i.e. control of the pump by the engine does not exceed the torque capacity of the engine). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson to include addition of the limitation of a maximum pressure and a torque level the engine can operate under without stalling to advantageously prevent overloading and stalling of the engine (Schroeder: col. 7, lines 28-30).  
Furthermore it would have further been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson to include maintaining a torque level required by an operator’s command that is no higher than the maximum torque level so output will be changed automatically (Schroeder: col. 8, lines 51-55) while still preventing overloading and stalling of an engine (Schroeder: col. 7, lines 28-30).
Peterson in view of Schroeder does not expressly teach a user input device.
Lonn, in an analogous art of hydraulic system for a vehicle (pg. 1, par. [0001], teaches a user input device (pg. 2, para 0014; a throttle pedal which is operated by a driver) for the purpose of speed control (pg. 2, para 0017).
Therefore, it would have been obvious to a person of ordinary skill in the art
before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Schroeder to include addition of the limitation of a user input device to advantageously maximize a speed of an assembly while taking a load on the
assembly into consideration (Lonn: pg. 1, para 0006).

In reference to independent claim 11, Peterson teaches a control system for a load sensing circuit, comprising: 
a variable open circuit pump (Fig. 2, element 14; primary pump)  with a swash plate angle sensor  (pg. 2, para. 0014, pg. 3, para. 0023 and Fig. 2, element 112); 
a pressure compensated load sensing control (Fig. 2, element 38 and 66; an electrically controlled pressure control valve and sump) having an electrically variable pressure relief valve (Fig. 2 element 66; the electrically controlled pressure control valve) and orifice (pg. 5, para 0043 and Fig. 2, element 38; the sump); 
an engine (Fig. 2, element 121) having a maximum torque output capability (a maximum power output capability) delivered to the variable open circuit pump (pgs. 1-2, para 0010-0012; the engine drives the primary pump); 
an engine speed sensor (pg. 3, para 0023, pg. 5, para 0042 and Fig. 2, element 110; an engine sensor that outputs an engine speed signal); 
a user input device; a micro-controller having software that controls a pressure relief setting of the electrically variable pressure relief valve in the pressure compensated load sensing control (pgs. 4-5, para 0038 and 0043;  i.e. “The electric current command from controller 62 moves pressure control valve 66 from the first position at which full charge pressure is passed through one end of displacement actuator 56, toward a second position at which some of the charge pressure is vented to low-pressure sump 38 before reaching through direction control valve 60 to one end of displacement actuator 56.”); and 
wherein the software calculates a pressure (pg. 3, para 0023 and pgs. 4-5, para 0038 and 0043; i.e.  at a sensed angle of the swash-plate, the controller issues an electric current command to the pressure control valve; wherein changes to the pressure control valve varies the pressure of a fluid) that would result in a torque level delivered by the engine to the variable open circuit pump at a sensed displacement of a swashplate (pg. 2, para 0013 and 0014, pg. 3, para 0023 and pg. 5, para 0043; i.e. during operation of the pump the engine delivers various torque levels to drive the pump at disparate swash-plate angles) and sends a current to the electrically variable pressure relief valve to produce the calculated pressure  (pgs. 4-5, para 0038 and 0043; i.e. the electric current command from the controller to the pressure control valve is issued based on a received current angle of the swash-plate (Fig. 2, element 27) from the swash-plate angle sensor (Fig. 2, element 112)).
Peterson does not disclose, a user input device; a maximum pressure; the software continuously calculates, and
wherein the software adjusts a first function output by a first command when a second command is received to output a second function and a torque set point of the variable open circuit pump does not allow a load to be lifted until pump displacement is decreased to a point that will have a high enough pressure to lift the load on the second function.
Schroeder, in an analogous art of hydraulic systems (col. 1, lines 9-13), teaches the missing limitation of a maximum pressure (col. 7, lines 14-17; i.e. particular maximum pressures for various positions of a wobble plate are determined from a specification of a pump and a torque capacity of an engine) for the purpose of varying displacement of a pump (col. 1, lines 29-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson to include addition of the limitation of a maximum pressure to advantageously prevent overloading and stalling of the engine (Schroeder: col. 7, lines 28-30).
Peterson in view of Schroeder does not expressly teach wherein the software adjusts a first function output by a first command when a second command is received to output a second function and a torque set point of the variable open circuit pump does not allow a load to be lifted until pump displacement is decreased to a point that will have a high enough pressure to lift the load on the second function.
Lonn, in an analogous art of hydraulic system for a vehicle (pg. 1, para 0001), teaches the missing limitations of a user input device (pg. 2, para 0014; i.e. a throttle pedal which is operated by a driver); and software continuously calculates (pg. 2, para 0018; i.e. a controller continuously processes received signals) for the purpose of speed control (pg. 2, para 0017).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Schroeder to include addition of the limitations of a user input device; and software continuously calculates to advantageously maximize a speed of an assembly while taking a load on the assembly into consideration (Lonn: pg. 1, para 0006). 
Further, Lonn goes onto teach the software adjusts a first function output by a first command when a second command is received to output a second function and a torque set point of the pump does not allow a load to be lifted until pump displacement is decreased to a point that will have a high enough pressure to lift the load on the second function (pg. 3, par. 0025; i.e. a power regulating device limits the displacement of a hydraulic pump, and thereby its need of torque, in proportion to the load on the lifting assembly until pressure increases enough to move the cylinder 4, fig 1) for the purpose of preventing overload (pg. 3, para 0025).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Schroeder in view of Lonn to include addition of the limitation of the software pulls back a command of at least a first function when a command is issued for a second function and a torque set point of the pump does not allow a load to be lifted until pump displacement is decreased to a point that will have a high enough pressure to lift the load on the second function to optimize motor speed while maintaining a predetermined maximum speed of the assembly (Lonn: pg. 1, par. 0006).



In reference to dependent claim 2, Peterson in view of Schroeder and Lonn teaches the system of claim 1, Peterson further teaches the software calculates the pressure  (pg. 3, para 0023 and pgs. 4-5, para 0038 and 0043; at a sensed angle of the swash-plate the controller issues an electric current command from the controller to the pressure control valve, wherein changes to the pressure control valve varies the pressure of a fluid) required that would result in an operative torque level produced at variable swash plate displacements (pg. 2, para 0013 and 0014, pg. 3, para 0023 and pg. 5, para 0043; i.e.  during operation of the pump the engine delivers various torque levels to drive the pump at disparate swash-plate angles).  
Peterson and Lonn do not expressly teach the maximum pressure.
Schroeder, in an analogous art of hydraulic systems (col. 1, lines 9-13), teaches the missing limitation of the maximum pressure (col. 7, lines 14-17; particular maximum pressures for various positions of a wobble plate are determined from a specification of a pump and a torque capacity of an engine) for the purpose of varying displacement of a pump (col. 1, lines 29-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Lonn to include addition of the limitation of the maximum pressure to advantageously prevent overloading and stalling of the engine (Schroeder: col. 7, lines 28-30).
In reference to dependent claim 3, Peterson in view of Schroeder and Lonn teaches the system of claim 1, however
Peterson and Schroeder do not expressly teach a pressured transducer that monitors a pressure required for a lift function.  
Lonn in an analogous art of hydraulic system for a vehicle (pg. 1, para 0001), teaches a pressured transducer (Fig. 1, element 13) that monitors a pressure required for a lift function (pg. 2, para 0017; detecting pressure in a hydraulic cylinder of a truck that lifts up loads) for the purpose of speed control (pg. 2, para 0017).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Schroeder to include addition of the limitation of a pressured transducer that monitors a pressure required for a lift function to advantageously maximize a speed of an assembly while taking a load on the assembly into consideration (Lonn: pg. 1, para 0006).
In reference to dependent claim 6, Peterson in view of Schroeder and Lonn teaches the system of claim 2, however
Peterson and Lonn does not teach the operative torque level is where and when an input torque to the variable open circuit pump does not exceed a torque output capability of the engine and does not result in a stalled engine.  
Schroeder, in an analogous art of hydraulic systems (col. 1, lines 9-13), teaches the operative torque level is where and when a input torque to the variable open circuit pump does not exceed a torque output capability of the engine and does not result in a stalled engine (col. 1, lines 10-16, col. 28-39 and col. 7, lines 18-30; control of the pump by the engine does not exceed the torque capacity of the engine, which prevents overloading and stalling of the engine) for the purpose of varying displacement of a pump (col. 1, lines 29-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Schroeder and Lonn to include addition of the limitation of the operative torque level is where and when a input torque to the pump does not exceed a torque output capability of the engine and does not result in a stalled engine to advantageously prevent overloading and stalling of the engine (Schroeder: col. 7, lines 28-30).
In reference to dependent claim 7, Peterson in view of Schroeder and Lonn teaches the system of claim 1, Peterson further teaches a control for a load sensing pump changes a pressure point automatically without manual intervention (pg. 3, para. 0023 and pgs. 4-5, para. 0038 and 0043; i.e. “By selectively moving pressure control valve 66 to any position between the first and second positions, controller 62 may control the pressure on one end of the displacement actuator 56 which creates a hydraulic pressure differential between the piston chambers of displacement actuator 56. The hydraulic pressure differential results in net force acting on the pistons of displacement actuator 56 which in turn changes the angle of the swash-plate 27 and thus, the displacement of primary pump 14.”).  
However, Peterson and Lonn do not expressly teach a maximum pressure point.
Schroeder, in an analogous art of hydraulic systems (col. 1, lines 9-13), teaches the missing limitation of the maximum pressure point (col. 7, lines 14-17; i.e. particular maximum pressures for various positions of a wobble plate are determined from a specification of a pump and a torque capacity of an engine) for the purpose of varying displacement of a pump (col. 1, lines 29-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson to include addition of the limitation of the maximum pressure point to advantageously prevent overloading and stalling of the engine (Schroeder: col. 7, lines 28-30).
In reference to dependent claim 9, Peterson in view of Schroeder and Lonn teaches the system of claim 8, Peterson further discloses the system wherein the software is configured to send the current to the electrically variable pressure relief valve (pg. 3, para 0023 and pgs. 4-5, para 0038 and 0043; at a sensed angle of the swash-plate, the controller issues an electric current command to the pressure control valve; wherein changes to the pressure control valve varies the pressure of a fluid) while the operator's command is maintained (pg. 5, para 0043 discloses a command that comes from controller 62 that issues commands to valve 66 to match the swash-plate angle so the flow and pressure is maintained according to an operator’s command).  
In reference to dependent claim 10, Peterson in view of Schroeder and Lonn teaches the system of claim 8, Peterson further teaches the software is configured to send the current to the electrically variable pressure relief valve to achieve the calculated pressure (pgs. 4-5, para 0038 and 0043; i.e. the electric current command from the controller to the pressure control valve is issued based on a received current angle of the swash-plate (Fig. 2, element 27) from the swash-plate angle sensor (Fig. 2, element 112)).
Peterson and Lonn does not expressly teach the maximum pressure.
Schroeder, in an analogous art of hydraulic systems (col. 1, lines 9-13), teaches the missing limitation of the maximum pressure (col. 7, lines 14-17; particular maximum pressures for various positions of a wobble plate are determined from a specification of a pump and a torque capacity of an engine) for the purpose of varying displacement of a pump (col. 1, lines 29-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson to include addition of the limitation of the maximum pressure to advantageously prevent overloading and stalling of the engine (Schroeder: col. 7, lines 28-30).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson (USPAP 2014/0033691) in view of Schroeder (USPN 3,049,884) further in view of Lonn (USPAP 2005/0160726) further in view of Johnson (USPN 6,453,668).
In reference to dependent claim 4, Peterson in view of Schroeder and Lonn teaches the system of claim 1, however
Peterson, Schroeder and Lonn do not teach a dump valve to reduce a set point of a pump engine cranking.  
Johnson, in an analogous art of hydraulic systems (col. 2, lines 1-2), teaches a dump valve to reduce a set point (i.e. pressure) of a pump engine cranking (col. 1, lines 6-11, col. 2, lines 1-2 and 55-61 and Fig. 1, element 24; i.e. a cold start valve) for the purpose of avoiding pump pressure buildup during cranking (col. 1, lines 6-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Peterson in view of Schroeder in further view of Lonn to include addition of the limitation of a dump valve to reduce a set point of a pump engine cranking to advantageously allow for easier cranking and therefore easer engine starting (Johnson: col. 2, lines 55-58).

Response to Arguments
In reference to applicant’s argument that “Schroeder also fails to disclose a controller that performs a calculation and further fails to disclose that a command is issued to produce the calculated maximum pressure as required by claim 1.”  In response to applicant’s argument one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Schroeder is not relied upon to teach the controller rendering the applicant’s argument moot.  
In reference to applicant’s argument that “Lonn fails to disclose software that continuously calculates” examiner respectfully disagrees.  Para 0018, mentioned above, specifically discloses “The control unit 11 continuously processes the received lift, throttle-regulating, and load signals”.  Examiner takes the position that Lonn together with the other cited art accounts for the claim limitations.  Again the rejection is based on the combination of references not the individual references.
In reference to applicant’s argument “Any other interpretation of the prior art necessarily requires the infusion of facts not presented in the cited art and therefore must rely upon hindsight.” examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See the rejection above where all claim limitations are accounted for by either an individual reference or the combination of references.

Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W.N/Examiner, Art Unit 3746     
                                                                                                                                                                                                   /BRYAN M LETTMAN/Primary Examiner, Art Unit 3746